   Case: 1:18-cr-00611 Document #: 32 Filed: 01/24/19 Page 1 of 15 PageID #:151
                                                                                                    rb
                                                                         FILE D
                                                                             JAN 2   {      w
                                                                                         2019
                       UNITED STATES DISTRICT COURT
                                                                           THOMASG BRUTON
                       NORTHERN DISTRICT OF ILLINOIS                   CIERK, U.S. DISTRICT COURT
                             EASTERN DIVISION

 UNITED STATES OF AMERICA
                                              Case No. 18 CR 611
        v.
                                           Violations: Title 18, United States
                                           Code, Sections 37L, 951(a), 1001(aX2),
JI CHAOQI.IN                               and 1343
                                                                    RONATD GUEh'AN
                                                           "RJDGE
                                    COI,]NT ONE           MAGISTRATE IUDGE MASON

       The SPECIAL DECEMBER 2017 GRAND JURY charges:

       1.    At times material to this indictment:

             a.     JI CHAOQIJN was a citizen of the People's Republic of China.

             b.     On or about August 28,2013,JI CIIAOQIIN arrived in the U.S.

on a visa.

             c.     The Ministry of State Security ("MSS") was the intelligence and

security agency for the People's Republic of China, and was responsible for counter-

intelligence, foreign intelligence, and political security. The Jiangsu Province

Ministry of State Security ("JSSD") was a regional foreign intelligence ar:rn of the

MSS, headquartered in Nanjing, China.

             d.     Intelligence Officer A,   I   resident of the People's Republic of

China, was the Deputy Division Director of the Sixth Bureau of the JSSD.

             e.     The Military Accessions to Vital National Interest (*MA\II\TI')

Program authorized the United States Army to recruit individuals who were not

United States citizens, but were legally present in the United States. If a recruit met

the MA\iNI requirements, including passing a full            single-scope background
   Case: 1:18-cr-00611 Document #: 32 Filed: 01/24/19 Page 2 of 15 PageID #:152




investigation and the l-0-week Basic Combat Training course, the recruit's

application to become a U.S. citizen was expedited without first obtaining lawful

perrnanent residence.

             f.     Absent a lawful exception, individuals who agreed to operate

within the United States subject to the direction and control of a foreign government

were required to provide prior notification to the Attorney General.

             g.     Companies A, B, and C were United States-based companies that

offered certain services for United States-based consumers, such as the purchase of

background reports on individuals. These reports would typically include information

that included an individual's education and employment history.

      2.     Beginning no later than on or about August 28, 2013, to on or about

September 25,2018, at Chicago, in the Northern District of Illinois, and elsewhere,

                                   JI CIIAOQUN,
defendant herein, conspired with Intelligence Officer     A and others known        and

unknown to the Grand Jury to commit an offense against the United States, namely,

to knowingly act in the United States as an agent of a foreign government, namely,

the People's Republic of China, without prior notification to the Attorney General of

the United States as required by law, in violation of Title   1-8,   United States Code,
Section 951(a).

      3.     It was a part of the conspiracy that JI CIIAOQUN agreed to assist
Intelligence Offrcer A and the People's Republic of China by covertly serving as an

agent of the People's Republic of China while residing in the United States.
     Case: 1:18-cr-00611 Document #: 32 Filed: 01/24/19 Page 3 of 15 PageID #:153




         4.     It   was further part of the conspiracy that      in 2013 and 2014, JI
CIIAOQUN traveled from Chicago to Beijing, China to meet with Intelligence

Officer A.

         5.     It   was further part of the conspiracy that during   JI CHAOQUN's trips
to the People's Republic of China in 2013 and,2}L4,he met with Intelligence Officer       A
for the purpose of discussing and planning JI CHAOQIIN's role as an agent of the

People's Republic of China.

         6.    It was further part   of the conspiracy that while in the United States,   JI
CIIAOQUN communicated with Intelligence Officer A, including by email and text

message.

         7.    It    was further part of the conspiracy that Intelligence Officer A

instructed JI CIIAOQUN to obtain from Companies A, B, and C background reports

of   multiple individuals in order to circumvent restrictions set by Companies A, B, and

C on purchases made outside of the United States.

         8.    It was further part   of the conspiracy that while in the United States,   JI
CHAOQUN purchased and obtained background reports requested by Intelligence

Officer A of certain naturalized United States citizens, who were born in Taiwan or

China and worked in the United States at companies in the science and technology

industry, including cleared United States defense contractors.

         9.    It    was further part of the conspiracy that   JI CHAOQUN emailed the
background reports to Intelligence Officer A       in a manner that disguised the true




                                              3
   Case: 1:18-cr-00611 Document #: 32 Filed: 01/24/19 Page 4 of 15 PageID #:154




nature of the reports and that Intelligence Officer A was the intended recipient of the

email and background reports.

        10. It was further part of the conspiracy that JI CIIAOQUN was provided
money by Intelligence Officer A as compensation and to reimburse      JI CHAOQUN for
expenses     JI CIIAOQUN incurred in obtaining the background check reports.

        11. It was further part of the conspiracy that JI CIIAOQUN joined the
United States Army as a means to obtain United States citizenship via the MAVNI

program and to gain access to sensitive and classified information for the People's

Republic of China.

        12. It was further part of the conspiracy that JI CHAOQUN concealed,
misrepresented, and hid and caused to be concealed, misrepresented, and hidden, the

existence and purpose of the conspiracy and the acts done         in furtherance of the
conspiracy.

                                       Overt Acts

        13.     In furtherance of the conspiracy and to effect its objects and purposes,

JI CHAOQUN committed and caused to be committed the following overt acts, among

others, within the Northern District of Illinois and elsewhere:

               a.     Between on or about December 9, 2013, and on or about July 6,

20L4,   JI   CIIAOQUN traveled between Chicago and Beijing, China on multiple

occasions.

               b.     On or about December 18, 2013,    JI CHAOQUN and Intelligence
Officer A met in China.



                                            4
  Case: 1:18-cr-00611 Document #: 32 Filed: 01/24/19 Page 5 of 15 PageID #:155




             c.     On or about January L0, 2014, JI CIIAOQUN and Intelligence

Officer A met in China.

             d.     From on or about August 25, 20L5, through on or about
August Si.,2}LS,Intelligence Officer A and JI CIIAOQUN exchanged text messages

in which Intelligence Officer A directed JI CIIAOQUN to send Intelligence Officer A

the background reports.

             e.     On or about August 30,2015, while he was in the United States,

JI CTIAOQUN purchased background reports from Companies A, B, and C.

             f.     On or about August 30, 20L5, JI CHAOQUN made                 the

background check information available        to Intelligence Officer A in an email
addressed to a third party.

             g.     On or about September 18, 20L5, while he was in the United

States, JI CHAOQUN purchased a background report from Company A.

             h.     On or about September 18, 20t5, JI CIIAOQUN               made

background check information available        to Intelligence Oflicer A in an email
addressed to a third party.

      AII in violation of Title 18, United States Code, Section 371.




                                          5
  Case: 1:18-cr-00611 Document #: 32 Filed: 01/24/19 Page 6 of 15 PageID #:156




                                    COI]NT TWO

      The SPECIAL DECEMBER 20L7 GRAND JURY further charges:

      1.     Paragraph 1 of Count One is incorporated here.

      2.     From on or about August 28,2013to on or about Septembe    r   25,2OL8, at

Chicago, in the Northern District of Illinois, and elsewhere,

                                   JI CHAOQUN,

defendant herein, did knowingly act in the United States as an agent of a foreign

government, namely the People's Republic of China, without prior notification to the

Attorney General, as required by law;

      In violation of Title 18, United States Code, Section 951(a).




                                          6
     Case: 1:18-cr-00611 Document #: 32 Filed: 01/24/19 Page 7 of 15 PageID #:157




                                    COI'I{T THREE
        The SPECIAL DECEMBER 20t7 GRAND JURY further charges:

        l-.    Paragraphs l(a)-(e) of Count One are incorporated here.

        2.     At times material to this indictment:

               a.    An F-1 visa permitted a foreign national to study in the United

States at university, college, or other academic institutions. Before applying for an F-

1   visa, students had to first be accepted by a Student and Exchange Visitor Program

("SEVI'"; approved school. After the SEVP-approved school accepted a foreign

national as a student, the student had to be registered in the Student and Exchange

Visitor Information System ("SEVIS"). The SEVP-approved school issued the student

a Form l-20 "Certificate of Eligibility for Nonimmigrant Student Status - For
Academic and Language Students." After the student received the Form I-20 and

registered in SEVIS, the student had to apply at a U.S. Embassy or Consulate for a

student F-L visa. The student was required to present the Form I-20 to the consular

officer during the visa interview

              b.     On or about August 22, 20t3, JI CIIAOQUN was issued a F-1

visa, and on August 28,2013, JI CHAOQUN arrived in the U.S. on that F-1 visa for

the purpose of attending the Illinois Institute of Technolory in Chicago, Illinois.

              c.     The Optional Practical Training (*OPT') was             temporary

employment that was directly related to an F-lvisa-holder's major area of study that

could be completed before and./or after completion of the studies for up to one year.

An F-l visa-holder who received a science, technolory, engineering, and mathematics
   Case: 1:18-cr-00611 Document #: 32 Filed: 01/24/19 Page 8 of 15 PageID #:158




degree could extend participation in the OPT program for up to an additional 2 years.

A student had to submit a Form I-983 Training Plan for STEM OPT Students in order

to apply for the STEM OPT extension.

              d.     The Standard Form 86 ("SF-86") was            a   security clearance
application form used by the United States Government in conducting background

investigations of persons under consideration for national security positions and for

individuals requiring eligibility for access to classified information.

      3.     Beginning no later than on or about May 20, 2016, and continuing until

on or about September 25,2018, at Chicago, in the Northern District of Illinois, and

elsewhere,

                                     JI C}IAOQUN,
defendant herein, devised and intended to devise, and participated in, a scheme to

defraud the United States    At*y   of money and property by means of materially false

and fraudulent pretenses, representations, promises, and the concealment of
material facts, which scheme is further described in the following paragraphs:

      4.     It was part   of the scheme   that on or about May 20,2Oh6,JI CHAOQUN

signed and submitted an enlistment contract in order to join the United States Army

as a means to obtain United States citizenship.

      5.     It   was further part of the scheme that on or about June 6, 2016,

JI CHAOQUN submitted an SF-86 as part of the background investigation to enlist

in the United States Army. In Section 20B of the SF-86, defendant stated that in the

past seven years he did not have any contact with a foreign government or its


                                             8
   Case: 1:18-cr-00611 Document #: 32 Filed: 01/24/19 Page 9 of 15 PageID #:159




representatives, inside      or outside the United States, well knowing that he had
communicated         with Intelligence Oflicer A, including meeting with Intelligence
Officer A in China.

       6.       It   was further part of the scheme that    in order to maintain his lawful
status in the United States, which \Mas necessary for his successful enlistment into

the United States Army, to be paid by the United States Army, and to obtain United

States citizenship through the MAVNI program, on or about November 28,2016,              JI
CIIAOQUN extended his F-1 visa via the OPT program by submitting a Form I-983

Training Plan stating that he was employed by Company D in Chicago, Illinois, when

he knew he did not work for Company D.

      7.        It   was further part of the scheme that on or about January 9,2017,

JI CHAOQUN signed and submitted a Form I-20 stating that he was employed by

Company D in Chicago, Illinois, when he knew that he did not work for Company D.

      8.        It was further part   of the scheme   that starting in or around April 20L7,

JI CIIAOQIIN's began working for the United States Arrny Reserves and he was paid

for his work.

      9.        It further was part   of the scheme   that on or about December 6,2017 , JI

CIIAOQUN was interviewed as part of the background investigation for his

application to enlist with the United States Army, during which he stated that he

was residing in the United States on an F-1 visa, and submitted in support, among

other things, his January 9, 20t7 Form I-20, which fraudulently listed his
employment at Company D.



                                              I
  Case: 1:18-cr-00611 Document #: 32 Filed: 01/24/19 Page 10 of 15 PageID #:160




      10. It was further part of the scheme that on or about December 6, 2017,
JI CIIAOQUN answered "No" to the following written question, "Have you, a relative

or yours, or an associate of yours, ever been a member, supporter, or representative

of any of the organizations listed below?" after which the following organization was

listed: "Ministry of State Security (MSS)," when defendant knew that Individuat A

was a representative or supporter of the MSS.

      11. It    was further part of the scheme that      JI   CHAOQIIN concealed,

misrepresented and hid, and caused to be concealed, misrepresented and hidden, the

existence and purpose of the scheme, and acts done in furtherance of the scheme.




                                         10
  Case: 1:18-cr-00611 Document #: 32 Filed: 01/24/19 Page 11 of 15 PageID #:161




       12.   On or about May 3, 2017, at Chicago, in the Northern District of Illinois,

Eastern Division, and elsewhere,

                                   JI CHAOQI.IN,
defendant herein, for the purposes of executing the scheme, knowingly caused to be

transmitted by means of wire communication          in interstate commerce, certain
writings, signs, signals, and sounds, namely, a communication relating to an
electronic funds transfer in the amount of $4L7.78, which funds were transferred to

Illinois, by way of a location outside Illinois, which funds represented a payment from

the United States At*y to JI CHAOQUN for his work with the United States Army

Reserves.

      In violation of Title 18, United States Code, Section LB4B.




                                         11
  Case: 1:18-cr-00611 Document #: 32 Filed: 01/24/19 Page 12 of 15 PageID #:162




                                   COI]NT FOIIR

       The SPECIAL DECEMBER 20L7 GRAND JURY further charges:

       1.    Paragraphs 1-11 ofCount Three are incorporated here.

      2.     On or about January 3, 2018, at Chicago, in the Northern District of

Illinois, Eastern Division, and elsewhere,

                                   JI CIIAOQUN,
defendant herein, for the purposes of executing the scheme, knowingly caused to be

transmitted by means of wire communication          in interstate commerce, certain
writings, signs, signals, and sounds, namely, a communication relating to an

electronic funds transfer in the amount of fi278.52, which funds were transferred to

Illinois, by way of a location outside Illinois, which funds represented a payment from

the United States Army to JI CIIAOQIIN for his work with the United States       Ar*y
Reserves.

      In violation of Title 18, United States Code, Section Lg4B.




                                          L2
  Case: 1:18-cr-00611 Document #: 32 Filed: 01/24/19 Page 13 of 15 PageID #:163




                                    COTJNT    FI\IE
       The SPECIAL DECEMBER 20L7 GRAND JURY further charges:

       1.    Paragraphs 1-11 ofCount Three are incorporated here.

       2.    On or about June t,2018, at Chicago, in the Northern District of Illinois,

Eastern Division, and elsewhere,

                                   JI CIIAOQUN,
defendant herein, for the purposes of executing the scheme, knowingly caused to be

transmitted by means of wire communication            in interstate commerce, certain
writings, signs, signals, and sounds, namely, a communication relating to an

electronic funds transfer in the amount of $335.22, which funds were transferred to

Illinois, by way of a location outside Illinois, which funds represented a payment from

the United States Army to JI CIIAOQTIN for his work with the United States Army

Reserves.

      In violation of Title 18, United States Code, Section 1849.




                                         13
  Case: 1:18-cr-00611 Document #: 32 Filed: 01/24/19 Page 14 of 15 PageID #:164




                                  COI]NT SD(

      The SPECIAL DECEMBER 20L7 GRAND JURY further charges:

      1.    Paragraph 2(d) of Count Three is incorporated here.

      2.    At times material to this indictment:

             a.    The United States Department of Army was conducting            a

background investigation ofJI CHAOQUN as part of his desire to enlist in the United

States Army, which investigation included   JI CHAOQUN completing an SF-86 form.

             b.    The following matter, among others, was material to that United

States Department of Army's background investigation of JI CIIAOQUN: whether JI

CILAOQUN had any contacts with a foreign government or its representatives within

the previous seven years.




                                        t4
  Case: 1:18-cr-00611 Document #: 32 Filed: 01/24/19 Page 15 of 15 PageID #:165




      3.     On or about June 6,20L6, at Chicago, in the Northern District of Illinois,

and elsewhere,

                                    JI CHAOQUN,

defendant herein, did knowingly and willfully make materially false, fictitious, and

fraudulent statement and representation in a matter within the jurisdiction of the

United States Department of the Army, an agency within the executive branch of the

Government of the United States, when defendant,          in Section 20B of the SF-86,
answered "No" to the following question: "Have you or any member of your immediate

family in the past seven years had any contact with a foreign government, its

establishment (such as embassy, consulate agency, military service or security

service, etc.) or its representatives, whether inside or outside the U.S.?," when in fact,

as defendant then knew,   that answer was false;

      In violation of Title 18, United States Code, Section 1001(aX2).



                                                 A TRUE BILL:



                                                 FOREPERSON




UNITED STATES ATTORNEY




                                            15
